Citation Nr: 0623371	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  06-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 18, 
2004 for the grant of a 10 percent evaluation for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  An April 2003 rating decision that denied the veteran's 
claim for an increased rating for the right knee disability 
is final.

2.  The veteran's next claim of entitlement to an increased 
rating for the service-connected right knee disability was 
received on October 18, 2004.  It was not factually 
ascertainable that the veteran was entitled to an increased 
rating within a year prior to that date.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
October 18, 2004 for the award of a 10 percent rating for 
chondromalacia of the right patella, are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim on October 18, 2004 seeking an 
increased rating for his chondromalacia patella of the right 
knee which was rated as non-compensable at that time.  By 
rating decision dated in March 2005 the RO granted the 
veteran's claim for an increased rating to 10 percent 
effective October 18, 2004.  The veteran has continued to 
appeal, seeking an earlier date. 

With regard to claims for increase, VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an increased rating "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(1), except as 
provided in paragraph (o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Paragraph (o)(2) provides that the effective date is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date otherwise, 
date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 
125 (1997).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1).

In an April 2003 rating decision, the RO denied the veteran's 
claim for an increased rating for the right knee disability.  
The veteran did not perfect an appeal as to that decision and 
it is final.  The veteran's next claim of entitlement to an 
increased rating for the service-connected right knee 
disability was received on October 18, 2004.  There were no 
other claims, formal or informal, submitted by the veteran in 
regard to the service-connected right knee disability until 
the October 18, 2004, claim.  

The effective date for an increased rating is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2005).  The RO has assigned 
an effective date of October 18, 2004 which is the date of 
claim.  Therefore, the only basis for an earlier effective 
date would be if it is factually ascertainable that an 
increase in disability occurred within the year prior to the 
date of claim.

VA treatment notes dated within the year previous to October 
2004 show the veteran was seen for appointments in November 
2003 and in May and September 2004 at which time complaints 
of knee pain treated with naproxen and other over-the-counter 
medication were noted.  There was no VA examination within 
the year prior to October 2004.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Under Diagnostic Code 5257, which considers recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment; a 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In this case, the clinical evidence 
does not establish that there is recurrent subluxation or 
instability of the right knee prior to October 18, 2004.  The 
VA treatment notes only indicate knee pain.

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The VA treatment notes 
prior to October 18, 2004 indicate no reduction in the range 
of motion of the right knee.  There is also no indication of 
limitation of extension within the 1 year prior to October 
2004.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee or of malunion or nonunion of the tibia and fibula.  
Consequently, Diagnostic Codes 5256 and 5262 are not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
the right knee, and the VA treatment notes found evidence of 
pain.  However, there is no evidence that the veteran is 
limited in his activities.  Given that he had a full range of 
motion, no sign of instability, and no evidence of 
subluxation of the right knee, the Board finds that any pain 
and loss of function does not more closely approximate the 
criteria for a compensable rating within the year prior to 
October 18, 2004.  38 C.F.R. §§ 4.40, 4.45, and 4.59, DeLuca, 
8 Vet. App. 202.

Based on the above evidence, the Board finds that a rating of 
10 percent for chondromalacia patella of the right knee is 
not warranted prior to October 18, 2004.  It is not factually 
ascertainable that an increased was warranted within the year 
prior to October 18, 2004.  Therefore the earliest date 
warranted to a grant of an increased rating is October 18, 
2004, which is the date of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400 (o)(2).

In correspondence dated in January 2005, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of the evidence necessary for a claim for increase to 
be granted and of the veteran's and VA's respective 
responsibilities in obtaining that evidence.  The RO also 
asked the veteran for all available evidence.  This case was 
originally a claim for an increased rating and a 10 percent 
rating was assigned.  The veteran then filed an appeal, 
seeking an earlier effective date.  The evidence necessary to 
substantiate a claim for increase in this case is the same 
evidence necessary to substantiate a claim for an earlier 
effective date.  Therefore the Board finds that the veteran 
has not been prejudiced.  Se, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 394 (1993).

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  In a 
January 2005 letter, the veteran indicated that all his 
treatment at been at VA and the RO obtained those records.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Entitlement to an effective date earlier than October 18, 
2004, for the grant of a 10 percent evaluation for 
chondromalacia patella of the right knee, is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


